 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    DAWN A. WOLGAST,                                        Case No. 2:18-02200-MMD-PAL
 8                                          Plaintiff,
                                                                           ORDER
 9           v.
                                                                   (IFP App – ECF No. 1)
10    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
11
                                          Defendant.
12

13          Plaintiff Dawn A. Wolgast has submitted an Application to Proceed In Forma Pauperis
14   (ECF No. 1) along with a proposed Complaint (ECF No. 1-1). This Application and Complaint
15   are referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(A) and LR IB 1-3 of the Local
16   Rules of Practice.
17   I.     APPLICATION TO PROCEED IN FORMA PAUPERIS
18          Ms. Wolgast’s Application includes the affidavit required by 28 U.S.C. § 1915(a) showing
19   an inability to prepay fees and costs or give security for them. Accordingly, the request to proceed
20   in forma pauperis (“IFP”) will be granted. The court will now review the proposed complaint.
21   II.    SCREENING THE COMPLAINT
22          A. Legal Standards
23          After granting a request to proceed IFP, federal courts must screen a complaint and any
24   amended complaints before allowing a case to move forward, issuing summonses, and requiring a
25   responsive pleading. Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000) (en banc). Courts are
26   required to dismiss an IFP action if the complaint fails to state a claim upon which relief may be
27   granted, is legally “frivolous or malicious,” or seeks money from a defendant who is immune from
28   such relief. 28 U.S.C. § 1915(e)(2). The standard for determining whether a plaintiff has failed
                                                         1
 1   to state a claim upon which relief can be granted under § 1915 is the same as the standard under

 2   Rule 12(b)(6) of the Federal Rules of Civil Procedure1 for failure to state a claim. Watison v.

 3   Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). A screening under Rule 12(b)(6) is essentially a

 4   ruling on a question of law. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001).

 5             A properly pled complaint must provide “a short and plain statement of the claim showing

 6   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To avoid dismissal, a plaintiff must

 7   allege enough facts to state a claim for relief that is plausible on its face. Bell Atlantic Corp. v.

 8   Twombly, 550 U.S. 544, 570 (2007). A claim has facial plausibility when a plaintiff alleges factual

 9   content that allows the court to make a reasonable inference that a defendant is liable for the claim

10   alleged. Teixeira v. County of Alameda, 873 F.3d 670, 678 (9th Cir. 2017) (quoting Ashcroft v.

11   Iqbal, 556 U.S. 662, 678 (2009)). Although Rule 8(a) does not require detailed factual allegations,

12   it demands “more than labels and conclusions.” Iqbal, 556 U.S. at 678.

13             Here, Ms. Wolgast challenges a decision by the Social Security Administration (“SSA”)

14   denying her disability insurance benefits under Title II of the Social Security Act. Compl. ¶ 3. To

15   state a valid benefits claim, a complaint must give the Commissioner fair notice of what the

16   plaintiff’s claim is and the grounds upon which it rests. See Starr v. Baca, 652 F.3d 1202, 1216

17   (9th Cir. 2011) (noting that a complaint must contain sufficient factual allegations “to enable the

18   opposing party to defend itself effectively”). A plaintiff must present sufficient detail for the court

19   to understand the disputed issues so that it can meaningfully screen the complaint. See 4 Soc. Sec.

20   Law & Prac. § 56:4 (2016); 2 Soc. Sec. Disab. Claims Prac. & Proc. §§ 19:92–93 (2nd ed. 2015).

21   To do so, a complaint should state when and how a plaintiff exhausted her administrative remedies

22   with the SSA and the nature of her disability, including the date she claims she became disabled.

23   The complaint should also contain a short and concise statement identifying why the SSA’s

24   decision was wrong and showing that the plaintiff is entitled to relief. Sabbia v. Comm’r Soc. Sec.

25   Admin., 669 F. Supp. 2d 914, 918 (N.D. Ill. 2009), aff’d by 433 F. App’x 462 (7th Cir. 2011).

26             B. Exhaustion of Administrative Remedies

27             Before a plaintiff can sue the SSA in federal court, she must exhaust her administrative

28   1
         All references to a “Rule” or the “Rules in this Order refer to the Federal Rules of Civil Procedure.
                                                            2
 1   remedies. 42 U.S.C. § 405(g); Bass v. Social Sec. Admin., 872 F.2d 832, 833 (9th Cir. 1989)

 2   (“Section 405(g) provides that a civil action may be brought only after (1) the claimant has been

 3   party to a hearing held by the Secretary, and (2) the Secretary has made a final decision on the

 4   claim”). Generally, if the SSA denies an application for disability benefits, a claimant can request

 5   reconsideration of the decision. If the claim is denied upon reconsideration, a claimant may request

 6   a hearing before an Administrative Law Judge (“ALJ”). If the ALJ denies the claim, a claimant

 7   may request review of the decision by the Appeals Council. If the Appeals Council declines

 8   review, a claimant may then request review by the United States District Court. 20 C.F.R.

 9   §§ 404.981, 416.1481. A civil action for judicial review must be filed within 60 days after receipt

10   of the Appeals Council’s notice of a final decision. Id.; 42 U.S.C. § 405(g); 20 C.F.R. § 405.501.

11   The SSA assumes that the notice of final decision will be received by mail within five days of the

12   date on the notice unless shown otherwise. 20 C.F.R. §§ 416.1401, 422.210(c). Thus, an action

13   commenced within 65 days is presumed timely. Id. If a claimant does not file a civil action within

14   the allowed time frame, he or she loses the right to judicial review. 20 C.F.R. § 404.900(b). The

15   civil action must be filed in the judicial district in which the claimant resides. 42 U.S.C. § 405 (g).

16          In this case, Ms. Wolgast alleges that the Appeals Council denied the request for review

17   on September 28, 2018, and the ALJ’s decision became the final decision of the Commissioner.

18   Compl. ¶ 8.    Thus, it appears she has exhausted her administrative remedies.            She timely

19   commenced this action as the Complaint was filed on November 15, 2018, and the Complaint

20   indicates that she resides within the District of Nevada. Id. ¶ 1. Accordingly, Ms. Wolgast has

21   satisfied these prerequisites for judicial review.

22          C. Grounds for Ms. Wolgast’s Appeal

23          The Complaint seeks judicial review of the Commissioner’s final decision and asks the

24   court to reverse that decision, or alternatively, to remand this matter for a new hearing. A district

25   court can affirm, modify, reverse, or remand a decision if plaintiff has exhausted his administrative

26   remedies and timely filed a civil action. However, judicial review of the Commissioner’s final

27   decision is limited to determining whether: (1) there is substantial evidence in the record as a whole

28   to support the Commissioner’s findings; and (2) the correct legal standards were applied. Morgan
                                                          3
 1   v. Comm’r Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999).

 2           In her Complaint, Ms. Wolgast alleges she has been disabled since from May 31, 2014,

 3   through September 30, 2016, the date last insured. Compl. ¶ 5. The ALJ found Wolgast to have

 4   the severe impairments of fibromyalgia, sarcoidosis, spinal degenerative disc disease, and obesity

 5   as a secondary factor. Id. ¶ 9(a). Despite her severe impairments, the ALJ determined Wolgast

 6   had the residual functional capacity to perform light work as follows:

 7           she could lift and carry no more than ten pounds frequently, and twenty pounds
             occasionally. She could sit for six hours, cumulatively, in an eight-hour workday.
 8           She could stand/walk for four hours, cumulatively, in an eight-hour workday. She
             could occasionally climb stairs/ramps, balance, stoop, kneel, crouch, crawl, and
 9           reach overhead, bilaterally. She could not climb ladders, ropes, or scaffolds. She
             had to avoid all exposure to pulmonary irritants and hazards.
10
     Id. ¶ 9(b). The ALJ found that she could perform past relevant work as a telephone operator and
11
     data entry clerk. Id. ¶ 9(c).
12
             Ms. Wolgast alleges the ALJ’s decision lacks the support of substantial evidence for
13
     multiple reasons. The ALJ committed legal error by interpreting MRI imaging in functional terms
14
     without the help of a medical doctor and failing to articulate sufficient reasons for rejecting
15
     Wolgast’s testimony concerning symptoms and level of limitation. Id. ¶ 9(e), (f). In addition, the
16
     ALJ’s decision lacks the support of substantial evidence in finding that Wolgast’s mental
17
     impairments do not constitute severe impairments or cause functional limitations. Id. ¶ 9(d). The
18
     Complaint contains sufficient factual allegations to give the Commissioner fair notice of Ms.
19
     Wolgast’s disagreement with the final decision. See Starr, 652 F.3d at 1216. Accordingly, her
20
     Complaint states a plausible claim for initial screening purposes.
21
             Based on the foregoing,
22
             IT IS ORDERED:
23
             1. Plaintiff Dawn A. Wolgast’s Application to Proceed In Forma Pauperis (ECF No. 1)
24
                 is GRANTED. She will not be required to pay the $400 filing fee.
25
             2. Ms. Wolgast is permitted to maintain this action to conclusion without prepaying any
26
                 fees or costs or giving security therefor. However, this Order granting IFP status does
27
                 not extend to the issuance and/or service of subpoenas at government expense.
28
                                                      4
 1   3. The Clerk of Court shall FILE the Complaint.

 2   4. The Clerk of Court shall ISSUE SUMMONS to the United States Attorney for the

 3      District of Nevada and DELIVER the summons and Complaint to the U.S. Marshal

 4      for service.

 5   5. The Clerk of Court shall also ISSUE SUMMONS to the Commissioner of Social

 6      Security and Attorney General of the United States.

 7   6. Ms. Wolgast shall SERVE the Commissioner of Social Security by sending a copy of

 8      the summons and Complaint by certified mail to: (1) Office of the Regional Chief

 9      Counsel, Region IX, Social Security Administration, 160 Spear Street, Suite 800, San

10      Francisco, California 94105-1545; and (2) Attorney General of the United States,

11      Department of Justice, 950 Pennsylvania Avenue, N.W., Room 4400, Washington,

12      D.C. 20530.

13   7. Following the Commissioner’s filing of an answer, the court will issue a scheduling

14      order setting a briefing schedule.

15   8. From this point forward, Ms. Wolgast shall serve upon Commissioner or, if appearance

16      has been entered by counsel, upon the attorney, a copy of every pleading, motion, or

17      other document filed with the Clerk of Court pursuant to LR IC 1-1 and 4-1 of the Local

18      Rules of Practice. In accordance with LR IC 4-1(d), the parties shall include with each

19      filing a certificate of service stating that a true and correct copy of the document was

20      served on an opposing party or counsel for an opposing party and indicating how

21      service was accomplished. The court may disregard any paper received by a district

22      judge or magistrate judge that has not been filed with the Clerk of Court, and any paper

23      received by a district judge, magistrate judge, or the Clerk of Court that fails to include

24      a certificate of service.

25   Dated this 20th day of November 2018.
26

27                                                 PEGGY A. LEEN
                                                   UNITED STATES MAGISTRATE JUDGE
28
                                              5
